Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Claims 1-50 were previously cancelled, claims 52, 54, 56, 58, 60 and 62 have been newly cancelled, claims 51, 63 and 69 have been amended, the disclosure has not been amended, and new claims 71-77 have been added as per the amendment November 10, 2021.  No additional or supplemental Information Disclosure Statements (0 IDSs) have been filed as of the date of this Office action. 
Claims 51, 53, 55, 57, 59, 61 and 63-77 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent.  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornam, 686 F. 2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir 1985); and In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(b) and (c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 C.F.R. §1.78(d).  
Effective January 1, 1994, a registered attorney or agent or record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. §3.73(b).  
Claims 51, 53, 55, 57, 59, 61 and 63-77 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent  No. 7,759,394  (PTO-1449 #1, U.S. Patent ref. #6).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of treatment and the alleged active ingredients are directed to substantially overlapping subject matter.  
Applicant’s arguments with respect to claims 51-70 have been considered but are moot in view of the new grounds of rejection.  
Claims 51, 53, 55, 57, 59, 61 and 63-77 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent  No. 8,097,651  (PTO-1449 #1, U.S. Patent ref. #10).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of treatment and the alleged active ingredients are directed to substantially overlapping subject matter.  
Applicant’s arguments with respect to claims 51-70 have been considered but are moot in view of the new grounds of rejection.  
Claims 51, 53, 55, 57, 59, 61 and 63-77 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-40 of U.S. Patent   No. 8,927,604  (PTO-1449 #1, U.S. Patent ref. #1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of treatment and the alleged active ingredients are directed to substantially overlapping subject matter.  
Applicant’s arguments with respect to claims 51-70 have been considered but are moot in view of the new grounds of rejection.  
Claims 51, 53, 55, 57, 59, 61 and 63-77 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,827,197 (PTO-1449 #1, U.S. Patent ref. #12)   Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of treatment and the alleged active ingredients are directed to substantially overlapping subject matter.  
Applicant’s arguments with respect to claims 51-70 have been considered but are moot in view of the new grounds of rejection.  
No claim is allowed.  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
LECrane:lec
02/07/2022
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600